 

SUREPURE INC.

 

2012 NONQUALIFIED STOCK OPTION PLAN

 

ARTICLE I

 

Purpose of Plan

 

This 2012 NONQUALIFIED STOCK OPTION PLAN (the “Plan”) of SurePure Inc., a Nevada
corporation (the “Company”) for persons employed or associated with the Company,
including without limitation any employee, director, general partner, officer,
attorney, accountant, consultant or advisor, is intended to advance the best
interests of the Company by providing additional incentive to those persons who
have a substantial responsibility for its management, affairs, and growth by
increasing their proprietary interest in the success of the Company, thereby
encouraging them to maintain their relationships with the Company.  Further, the
availability and offering of Stock Options under the Plan supports and increases
the Company’s ability to attract, engage and retain individuals of exceptional
talent upon whom, in large measure, the sustained progress growth and
profitability of the Company for the shareholders depends.

 

ARTICLE II

 

Definitions

 

For Plan purposes, except where the context might clearly indicate otherwise,
the following terms shall have the meanings set forth below:

 

“Board” shall mean the Board of Directors of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

 

“Committee” shall mean the Compensation Committee, or such other committee
appointed by the Board, which shall be designated by the Board to administer the
Plan.  The Committee shall be composed of one or more persons as from time to
time are appointed to serve by the Board and may be members of the Board.

 

1

 

 

“Common Shares” shall mean the Company’s Common Shares $0.001 par value per
share, or, in the event that the outstanding Common Shares are hereafter changed
into or exchanged for different shares or securities of the Company, such other
shares or securities.

 

“Company” shall mean SurePure Inc., a Nevada corporation, and any parent or
subsidiary corporation of SurePure Inc., as such terms are defined in Section
425(e) and 425(f), respectively of the Code.

 

“Optionee” shall mean any person employed or associated with the affairs of the
Company who has been granted one or more Stock Options under the Plan.

 

“Stock Option” or “NQSO” shall mean a stock option granted pursuant to the terms
of the Plan.

 

“Stock Option Agreement” shall mean the agreement between the Company and the
Optionee under which the Optionee may purchase Common Shares hereunder.

 

ARTICLE III

 

Administration of the Plan

 

1.   The Committee shall administer the plan and, accordingly, it shall have
full power to grant Stock Options, construe and interpret the Plan, establish
rules and regulations and perform all other acts, including the delegation of
administrative responsibilities, it believes reasonable and proper.

 

2.   The determination of those eligible to receive Stock Options, and the
amount, price, type and timing of each Stock Option and the terms and conditions
of the respective stock option agreements shall rest in the sole discretion of
the Committee, subject to the provisions of the Plan.

 

3.   The Committee may cancel any Stock Options awarded under the Plan if an
Optionee conducts himself in a manner which the Committee determines to be
inimical to the best interest of the Company and its shareholders as set forth
more fully in paragraph 8 of Article X of the Plan.

 

4.   The Board, or the Committee, may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or in any granted Stock Option, in the
manner and to the extent it shall deem necessary to carry it into effect.

 

2

 

 

5.   Any decision made, or action taken, by the Committee or the Board arising
out of or in connection with the interpretation and administration of the Plan
shall be final and conclusive.

 

6.   Meetings of the Committee shall be held at such times and places as shall
be determined by the Committee.  A majority of the members of the Committee
shall constitute a quorum for the transaction of business, and the vote of a
majority of those members present at any meeting shall decide any question
brought before that meeting.  In addition, the Committee may take any action
otherwise proper under the Plan by the affirmative vote, taken without a
meeting, of a majority of its members.

 

7.   No member of the Committee shall be liable for any act or omission of any
other member of the Committee or for any act or omission on his/her own part,
including, but not limited to, the exercise of any power or discretion given to
him/her under the Plan except those resulting from his/her own gross negligence
or willful misconduct.

 

8.   The Company, through its management, shall supply full and timely
information to the Committee on all matters relating to the eligibility of
Optionees, their duties and performance, and current information on any
Optionee’s death, retirement, disability or other termination of association
with the Company, and such other pertinent information as the Committee may
require.  The Company shall furnish the Committee with such clerical and other
assistance as is necessary in the performance of its duties hereunder.

 

ARTICLE IV

 

Shares Subject to the Plan

 

1.   The total number of shares of the Company available for grants of Stock
Options under the Plan shall be 3,000,000 Common Shares, subject to adjustment
as herein provided, which shares may be either authorized but unissued or
reacquired Common Shares of the Company.

 

2.   If a Stock Option or portion thereof shall expire or terminate for any
reason without having been exercised in full, the unpurchased shares covered by
such NQSO shall be available for future grants of Stock Options.

 

3

 

 

ARTICLE V

 

Stock Option Terms and Conditions

 

1.   Consistent with the Plan’s purpose, Stock Options may be granted to any
person who is performing or who has been engaged to perform services of special
importance to management in the operation, development and growth of the
Company.

 

2.   Determination of the option price per share for any Stock Option issued
hereunder shall rest in the sole and unfettered discretion of the Committee.

 

3.   All Stock Options granted under the Plan shall be evidenced by agreements
which shall be subject to applicable provisions of the Plan, and such other
provisions as the Committee may adopt, including the provisions set forth in
paragraphs 2 through 11 of this Article V.

 

4.   All Stock Options granted hereunder must be granted within ten years from
the date this Plan is adopted.

 

5.   No Stock Option granted hereunder shall be exercisable after the expiration
of ten years from the date such NQSO is granted.  The Committee, in its
discretion, may provide that an option shall be exercisable during such ten year
period or during any lesser period of time.  The Committee may establish
installment exercise terms for a Stock Option such that the NQSO becomes fully
exercisable in a series of cumulating portions.  If an Optionee shall not, in
any given installment period, purchase all the Common Shares which such Optionee
is entitled to purchase within such installment period, such Optionee’s right to
purchase any Common Shares not purchased in such installment period shall
continue until the expiration or sooner termination of such NQSO.  The Committee
may also accelerate the exercise of any NQSO.

 

6.   A Stock Option, or portion thereof, shall be exercised by delivery of (i) a
written notice of exercise to the Company specifying the number of Common Shares
to be purchased, and (ii) payment of the full price of such Common Shares, as
fully set forth in paragraph 7 of this Article V.  No NQSO or installment
thereof shall be reusable except with respect to whole shares, and fractional
share interests shall be disregarded.  Not less than 100 Common Shares may be
purchased at one time unless the number purchased is the total number at the
time available for purchase under the NQSO.  Until the Common Shares represented
by an exercised NQSO are issued to an Optionee, he/she shall have none of the
rights of a shareholder.

 

7.   The exercise price of a Stock Option, or portion thereof, may be paid:

 

A. In United States dollars, in cash or by cashier’s check, certified check,
bank draft or money order, payable to the order of the Company in an amount
equal to the option price; or,

 

4

 

 

B. At the discretion of the Committee, through the delivery of fully paid and
nonassessable Common Shares, with an aggregate fair market value (determined as
the average of the highest and lowest reported sales prices on the Common Shares
as of the date of exercise of the NQSO, as reported by such responsible
reporting service as the Committee may select, or if there were not transactions
in the Common Shares on such day, then the last preceding day on which
transactions took place) as of the date of the NQSO exercise equal to the option
price; or

 

C. By a combination of both A and B above.

 

The Committee shall determine acceptable methods for tendering Common Shares as
payment upon exercise of a Stock Option and may impose such limitations and
prohibitions on the use of Common Shares to exercise an NQSO as it deems
appropriate.

 

8.   With the Optionee’s consent, the Committee may cancel any Stock Option
issued under this Plan and issue a new NQSO to such Optionee.

 

9.   Except by will, the laws of descent and distribution, or with the written
consent of the Committee, no right or interest in any Stock Option granted under
the Plan shall be assignable or transferable, and no right or interest of any
Optionee shall be liable for, or subject to, any lien, obligation or liability
of the Optionee.  Stock Options shall be exercisable (i) during the Optionee’s
lifetime only by the Optionee or assignees, or the duly appointed legal
representative of an incompetent Optionee, including following an assignment
consented to by the Committee herein or (ii) after the Optionee’s lifetime by
the duly appointed legal representative of a deceased Optionee.

 

10. An NQSO shall be treated as outstanding until it is either exercised in full
or expires by reason of lapse of time.

 

11. Any Optionee who disposes of Common Shares acquired on the exercise of a
NQSO by sale or exchange either (i) within two years after the date of the grant
of the NQSO under which the stock was acquired, or (ii) within one year after
the acquisition of such Shares, shall notify the Company of such disposition and
of the amount realized upon such disposition.  The transfer of Common Shares may
also be restricted by applicable provisions of the Securities Act of 1933, as
amended (the “Securities Act”).

 

ARTICLE VI

 

Adjustments or Changes in Capitalization

 

1. Whenever the outstanding Common Shares of the Company are hereafter changed
into or exchanged for a different number of kinds of shares or other securities
of the Company by reason of merger, consolidation, other reorganization,
recapitalization, reclassification, combination of shares, stock split-up or
stock dividend:

 

5

 

 

A. Prompt, proportionate, equitable, lawful and adequate adjustment shall be
made of the aggregate number and kind of shares subject to Stock Options which
may be granted under the Plan, such that the Optionee shall have the right to
purchase such Common Shares as may be issued in exchange for the Common Shares
purchasable on exercise of the NQSO had such merger, consolidation, other
reorganization, recapitalization, reclassification, combination of shares, stock
split-up or stock dividend not taken place;

 

B. Rights under unexercised Stock Options or portions thereof granted prior to
any such change, both as to the number or kind of shares and the exercise price
per share, shall be adjusted appropriately, provided, that such adjustments
shall be made without change in the total exercise price applicable to the
unexercised portion of such NQSO’s but by an adjustment in the price for each
share covered by such NQSO’s; or

 

C. Upon any dissolution or liquidation of the Company or any merger or
combination in which the Company is not a surviving corporation, each
outstanding Stock Option granted hereunder shall terminate, but the Optionee
shall have the right, immediately prior to such dissolution, liquidation, merger
or combination, to exercise his/her NQSO in whole or in part, to the extent that
it shall not have been exercised, without regard to any installment exercise
provisions in such NQSO.

 

2.   The foregoing adjustment and the manner of application of the foregoing
provisions shall be determined solely by the Committee, whose determination as
to what adjustments shall be made and the extent thereof, shall be final,
binding and conclusive.  No fractional Shares shall be issued under the Plan on
account of any such adjustments.

 

ARTICLE VII

 

Merger, Consolidation or Tender Offer

 

1.   If the Company shall become a party to a binding agreement to any merger,
consolidation or reorganization or sale of substantially all the assets of the
Company, each outstanding Stock Option shall pertain and apply to the securities
and/or property which a shareholder of the number of Common Shares of the
Company subject to the NQSO would be entitled to receive pursuant to such
merger, consolidation or reorganization or sale of assets.

 

6

 

 

2.   Whenever:

 

A. any person other than the Company shall acquire more than 20% of the Common
Shares of the Company through a tender offer, exchange offer or otherwise;

 

B. a change in the “control” of the Company occurs, as such term is defined in
Rule 405 under the Securities Act; or

 

C. there shall be a sale of all or substantially all of the assets of the
Company;

 

then, any then outstanding Stock Option held by an Optionee, who is deemed by
the Committee to be a statutory officer (“insider”) for purposes of Section 16
of the Securities Exchange Act of 1934 shall be entitled to receive, subject to
any action by the Committee revoking such an entitlement as provided for below,
in lieu of exercise of such Stock Option, to the extent that it is then
exercisable, a cash payment in an amount equal to the difference between the
aggregate exercise price of such NQSO, or portion thereof, and, (i) in the event
of an offer or similar event, the final offer price per share paid for Common
Shares, or such lower price as the Committee may determine to conform an option
to preserve its Stock Option status, times the number of Common Shares covered
by the NQSO or portion thereof, or (ii) in the case of an event covered by B or
C above, the aggregate fair market value of the Common Shares covered by the
Stock Option, as determined by the Committee at such time.

 

3.   Any payment which the Company is required to make pursuant to paragraph 2
of this Article VII, shall be made within fifteen (15) business days, following
the event which results in the Optionee’s right to such payment.  In the event
of a tender offer in which fewer than all the shares which are validity tendered
in compliance with such offer are purchased or exchanged, then only that portion
of the shares covered by an NQSO as results from multiplying such shares by a
fraction, the numerator of which is the number of Common Shares acquired by
purchase in the tender offer and the denominator of which is the number of
Common Shares tendered in compliance with such offer, shall be used to determine
the payment thereupon.  To the extent that all or any portion of a Stock Option
shall be affected by this provision, all or such portion of the NQSO shall be
terminated.

 

4.   Notwithstanding paragraphs 1 and 3 of this Article VII, the Company may, by
unanimous vote and resolution, unilaterally revoke the benefits of the above
provisions; provided, that such vote is taken no later than ten business days
following public announcement of the intent of an offer of the change of
control, whichever occurs earlier.

 

7

 

 

ARTICLE VIII

 

Amendment and Termination of Plan

 

1.   The Board may at any time, and from time to time, suspend or terminate the
Plan in whole or in part or amend it from time to time in such respects as the
Board may deem appropriate and in the best interest of the Company.

 

2.   No amendment, suspension or termination of this Plan shall, without the
Optionee’s consent, alter or impair any of the rights or obligations under any
Stock Option theretofore granted to him/her under the Plan.

 

3.   The Board may amend the Plan, subject to the limitations cited above, in
such manner as it deems necessary to permit the granting of Stock Options
meeting the requirements of future amendments or issued regulations, if any, to
the Code.

 

4.   No NQSO may be granted during any suspension of the Plan or after
termination of the Plan.

 

ARTICLE IX

 

Government and Other Regulations

 

The obligation of the Company to issue, transfer and deliver Common Shares for
Stock Options exercised under the Plan shall be subject to all applicable laws,
regulations, rules, orders and approval which shall then be in effect and
required by the relevant stock exchanges on which the Common Shares are traded
and by government entities as set forth below or as the Committee in its sole
discretion shall deem necessary or advisable.  Specifically, in connection with
the Securities Act, upon exercise of any Stock Option, the Company shall not be
required to issue Common Shares unless the Committee has received evidence
satisfactory to it to the effect that the Optionee will not transfer such shares
except pursuant to a registration statement in effect under such Act or unless
an opinion of counsel satisfactory to the Company has been received by the
Company to the effect that such registration is not required.  Any determination
in this connection by the Committee shall be final, binding and conclusive.  The
Company may, but shall in no event be obligated to take any other affirmative
action in order to cause the exercise of a Stock Option or the issuance of
Common Shares purchased thereto to comply with any law or regulation of any
government authority.

 

ARTICLE X

 

Miscellaneous Provisions

 

1.   No person shall have any claim or right to be granted a Stock Option under
the Plan, and the grant of an NQSO under the Plan shall not be construed as
giving an Optionee the right to be retained by the Company.  Furthermore, the
Company expressly reserves the right at any time to terminate its relationship
with an Optionee with or without cause, free from any liability, or any claim
under the Plan, except as provided herein, in any option agreement, or in any
agreement between the Company and the Optionee.

 

8

 

 

2.   Any expenses of administering this Plan shall be borne by the Company.

 

3.   The payment received from Optionee from the exercise of Stock Options under
the Plan shall be used for the general corporate purposes of the Company.

 

4.   The place of administration of the Plan shall be in the State of Nevada and
the validity, contraction, interpretation, administration and effect of the Plan
and its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of Nevada.

 

5.   Without amending the Plan, grants may be made to persons who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions, consistent with the Plan’s purpose, different from those specified
in the Plan as may, in the judgment of the Committee, be necessary or desirable
to create equitable opportunities given differences in tax laws in other
countries.

 

6.   In addition to such other rights of indemnification as they may have as
members of the Board or Committee, the members of the Committee shall be
indemnified by the Company against all costs and expenses reasonably incurred by
them in connection with any action, suit or proceeding to which they or any of
them may be party by reason of any action taken or failure to act under or in
connection with the Plan or any Stock Option granted thereunder, and against all
amounts paid by them in settlement thereof (provided, that such settlement is
approved by independent legal counsel selected by the Company) or paid by them
in satisfaction of a judgment in any such action, suit or proceeding, except a
judgment based upon a finding of bad faith; provided, that upon the institution
of any such action, suit or proceeding a Committee member shall in writing, give
the Company notice thereof and an opportunity, at its own expense, to handle and
defend the same before such Committee member undertakes to handle and defend it
on his/her own behalf.

 

7.   Stock Options may be granted under this Plan from time to time, in
substitution for stock options held by employees of other corporations who are
about to become employees of the Company as the result of a merger or
consolidation of the employing corporation with the Company or the acquisition
by the Company of the assets of the employing corporation or the acquisition by
the Company of stock of the employing corporation as a result of which it become
a subsidiary of the Company.  The terms and conditions of such substitute stock
options so granted my vary from the terms and conditions set forth in this Plan
to such extent as the Board of Director of the Company at the time of grant may
deem appropriate to conform, in whole or in part, to the provisions of the stock
options in substitution for which they are granted, but no such variations shall
be such as to affect the status of any such substitute stock options as a stock
option under Section 422A of the Code.

 

9

 

 

8.   Notwithstanding anything to the contrary in the Plan, if the Committee
finds by a majority vote, after full consideration of the facts presented on
behalf of both the Company the Optionee, that the Optionee has been engaged in
fraud, embezzlement, theft, commission of a felony or proven dishonesty in the
course of his/her association with the Company or any subsidiary corporation
which damaged the Company or any subsidiary corporation, or for disclosing trade
secrets of the Company or any subsidiary corporation, the Optionee shall forfeit
all unexercised Stock Options and all exercised NQSO’s under which the Company
has not yet delivered the certificates and which have been earlier granted the
Optionee by the Committee.  The decision of the Committee as to the case of an
Optionee’s discharge and the damage done to the Company shall be final.  No
decision of the Committee, however, shall affect the finality of the discharge
of such Optionee by the Company or any subsidiary corporation in any
manner.  Further, if Optionee voluntarily terminates employment with the Company
or the Company terminates the Optionee’s employment for any reason, the Optionee
shall forfeit all unexercised stock options.

 

ARTICLE XI

 

Securities Regulations

 

The securities issued pursuant to this Plan may not be resold except in
compliance with the Securities Act.

 

ARTICLE XII

 

Written Agreement

 

Each Stock Option granted hereunder shall be embodied in a written Stock Option
Agreement which shall be subject to the terms and conditions prescribed above
and shall be signed by the Optionee and by the President or any Vice President
of the Company, for and in the name and on behalf of the Company.  Such Stock
Option Agreement shall contain such other provisions as the Committee, in its
discretion shall deem advisable.

 

10

 

 

ARTICLE XIII

 

Effective Date

 

This Plan shall become unconditionally effective as of the date of approval of
the Plan by the Board of Directors of the Company.  No Stock Option may be
granted later than ten (10) years from the effective date of the Plan; provided,
that the Plan and all outstanding Stock Options shall remain in effect until
such NQSO’s have expired or until such options are canceled.

 

Number of Shares:     Date of Grant:  

 

11

 

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

AGREEMENT made this _____ day of _____________, 20___, between
_________________ _____________ (the “Optionee”), and SurePure Inc., a Nevada
corporation (the “Company”).

 

1.   Grant of Option.  The Company, pursuant to the provisions of the SurePure
Inc. 2012 Nonqualified Stock Option Plan (the “2012 Stock Plan”), set forth as
Attachment A hereto, hereby grants to the Optionee, subject to the terms and
conditions set forth or incorporated herein, an Option to purchase from the
Company all or any part of an aggregate of ___________________ Common Shares, as
such Common Shares are now constituted, at the purchase price of $________ per
share.  The provisions of the 2012 Stock Plan governing the terms and conditions
of the Option granted hereby are incorporated in full herein by reference.

 

2.   Exercise.  The Option evidenced hereby shall be exercisable in whole or in
part (but only in multiples of 100 Shares unless such exercise is as to the
remaining balance of this Option) on or after _______________ and on or before
_______________, provided that the cumulative number of Common Shares as to
which this Option may be exercised (except as provided in paragraph 1 of Article
VI of this 2012 Stock Plan) shall not exceed the following amounts:

 

 

  Cumulative Number     Prior to Date                 of Shares     (Not
Inclusive of)                                      

 

12

 

 

The Option evidenced hereby shall be exercisable by the delivery to and receipt
by the Company of (i) a written notice of election to exercise, in the form set
forth in Attachment B hereto, specifying the number of shares to be purchased;
(ii) accompanied by payment of the full purchase price thereof in case or
certified check payable to the order of the Company, or by fully-paid and
nonassessable Common Shares of the Company properly endorsed over to the
Company, or by a combination thereof; and, (iii) by return of this Stock Option
Agreement for endorsement of exercise by the Company on Schedule I hereof.  In
the event fully paid and nonassessable Common Shares are submitted as whole or
partial payment for Shares to be purchased hereunder, such Common Shares will be
valued at their Fair Market Value (as defined in the 2012 Stock Plan) on the
date such Shares are received by the Company and applied to payment of the
exercise price.

 

3.   Transferability.  The Option evidenced hereby is NOT assignable or
transferable by the Optionee other than by the Optionee’s will, by the laws of
descent and distribution, as provided in paragraph 9 of Article V of the 2012
Stock Plan.  The Option shall be exercisable only by the Optionee during his/her
lifetime.

 

    SUREPURE INC.         BY:             ______________, President

 

ATTEST:           Secretary  

 

Optionee hereby acknowledges receipt of a copy of the 2012 Stock Plan, attached
hereto and accepts this Option subject to each and every term and provision of
such Plan.  Optionee hereby agrees to accept as binding, conclusive and final,
all decisions or interpretations of the Compensation Committee of the Board of
Directors administering the 2012 Stock Plan on any questions arising under such
Plan.  Optionee recognizes that if Optionee’s employment with the Company or any
subsidiary thereof shall be terminated with cause, or by the Optionee, all of
the Optionee’s rights hereunder shall thereupon terminate; and that, pursuant to
paragraph 10 of Article V of the 2012 Stock Plan, this Option may not be
exercised while there is outstanding to Optionee any unexercised Stock Option,
granted to Optionee before the date of grant of this Option, to purchase Common
Shares of the Company or any parent or subsidiary thereof.

 

13

 

 

Dated:             Optionee                       Type or Print Name            
                          Address                       Social Security No.

 

14

 

 

Attachment B

 

(Suggested form of letter to be used for notification of election to exercise.)

 

Date:   __________________

 

Secretary

SurePure Inc.

122 North Curry Street

Carson City, NV 89703

 

Dear Sir/Madame:

 

In accordance with paragraph 2 of the Nonqualified Stock Option Agreement
evidencing the Option granted to me on _______________ under the SurePure Inc.
2012 Nonqualified Stock Option Plan, I hereby elect to exercise this Option to
the extent of _______________ Common Shares.

 

Enclosed are (i) Certificate(s) No.(s) _______________ representing fully-paid
Common Shares of SurePure Inc. endorsed to the Company with signature
guaranteed, and/or a certified check payable to the order of SurePure Inc. in
the amount of $________ as the balance of the purchase price of $________ for
the Shares which I have elected to purchase and (ii) the original Stock Option
Agreement for endorsement by the Company as to exercise on Schedule I
thereof.  I acknowledge that the Common Shares (if any) submitted as part
payment for the exercise price due hereunder will be valued by the Company at
their Fair Market Value (as defined in the 2012 Stock Plan) on the date this
Option exercise is effected by the Company.  In the event I hereafter sell any
Common Shares issued pursuant to this option exercise within one year from the
date of exercise or within two years after the date of grant of this Option, I
agree to notify the Company promptly of the amount of taxable compensation
realized by me by reason of such sale for federal income tax purposes.

 

When the certificate for Common Shares which I have elected to purchase has been
issued, please deliver it to me, along with my endorsed Stock Option Agreement
in the event there remains an unexercised balance of Shares under the Option, at
the following address:

 

15

 

 

              Signature of Optionee                       Type or Print Name

 

Optionee   Date of Grant            

 

16

 

 

SCHEDULE I

 

      Unexercised Issuing             Shares Payment Shares Officer          
Date Purchased Received Remaining Initials                    

 

17

 